    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 1 of 12 PageID #:769




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THOMAS BURLINSKI and MATTHEW                      )
 MILLER on behalf of themselves and all            )
 other persons similarly situated, known           )
 and unknown,                                      )
                                                   )
                 Plaintiffs,                       ) Case No. 1:19-cv-06700
                                                   )
                                                     Honorable Edmond E. Chang
  v.                                               )
                                                   ) Magistrate Judge Young B. Kim
 TOP GOLF USA INC., TOPGOLF USA                    )
 SALT CREEK, LLC, and TOPGOLF                      )
 USA NAPERVILLE, LLC,                              )
                                                   )
                 Defendants.                       )

                     DEFENDANTS’ MOTION TO STAY (RENEWED)

       Defendants Top Golf USA Inc., TopGolf USA Salt Creek, LLC and TopGolf USA

Naperville, LLC (collectively, “Topgolf” or “defendants”) respectfully request this Court to stay

the case to avoid unnecessary cost and undue prejudice to Topgolf when there are pending

interlocutory appeals in White Castle, Tims and Marion, along with a request for leave to appeal

to the Illinois Supreme Court in McDonald, that could either end this case or materially advance

its ultimate termination. Continued litigation of this case also presents a hardship for Topgolf

because its revenues and workforce have been severely impacted by the COVID-19 pandemic, as

explained in its previous motion to stay. Plaintiffs’ counsel has sought to stay another, similar case

in its entirety due to the same interlocutory appeals. In support of this motion, Topgolf states as

follows:

                                   PROCEDURAL HISTORY

       1.      Plaintiff Thomas Burlinski (“Burlinski”) originally filed this Biometric Information

Privacy Act (“BIPA”) putative class action on March 4, 2019. (ECF No. 1-1 p. 130.) In response
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 2 of 12 PageID #:770




to Topgolf’s initial motion to dismiss, Burlinski filed a First Amended Complaint on July 31, 2019.

(Id., p. 25.) On September 11, 2019, Burlinski filed a Second Amended Complaint (“SAC”) that

added Matthew Miller (“Miller”) as a named plaintiff and Topgolf USA Naperville, LLC as a

defendant. (Id., p. 2.) On October 9, 2019, Topgolf removed this action to this Court pursuant to

28 U.S.C. §1446 and 28 U.S.C. §1332(a)(1) and (d)(2).

       2.      On October 31, 2019, Topgolf filed a Rule 12(b)(6) Motion to Dismiss (“Motion to

Dismiss”) and Supporting Memorandum, which argued that plaintiffs’ claims accrued when

Topgolf allegedly collected their “fingerprints” at the time of their hire without the alleged notice

and written consent required by BIPA, are time-barred by either the one-year or two-year statute

of limitations, and preempted by the exclusive remedy provisions of the Illinois Workers’

Compensation Act (“IWCA”). (ECF Nos. 19-20.)

       3.      On September 3, 2020, the Court denied Topgolf’s Motion to Dismiss but did not

address when a BIPA claim accrues under Illinois law. (ECF No. 56.) On September 25, 2020,

Topgolf filed a Motion to Stay the Case and Answer Deadline (ECF No. 57), which the Court

denied on September 28, 2020, but stated the motion could be re-filed after defendants conferred

with plaintiffs. (ECF No. 58.)

       4.      Topgolf conferred with plaintiffs’ counsel David Fish via phone on October 1,

2020, regarding defendants’ requested stay and explained that its lost revenues impacted its ability

to defend the case or engage in settlement negotiations at this time. Mr. Fish confirmed plaintiffs’

opposition to any stay.

       5.      On October 28, 2020, however, plaintiffs’ counsel filed a motion to stay another

case in its entirety. In Cannon v. FIC America Corp., Case No. 2020 L 121 (Cir. Ct. DuPage Cty.),

plaintiffs’ counsel contends that all discovery and motions should be held in abeyance while the




                                                 2
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 3 of 12 PageID #:771




First District decides an interlocutory appeal on whether the one-year or five-year statute of

limitations applies in Tims v. Black Horse Carriers, Inc., No. 1-28-0563. In short, plaintiffs rely

on the same pending interlocutory appeals to stay another case in its entirety, while opposing the

same request from Topgolf. (See Plaintiff’s Motion to Stay Proceedings, attached as Exhibit A.)1

                                 INTERLOCUTORY APPEALS

       6.      On November 9, 2020, the Seventh Circuit granted a 28 U.S.C. §1292(b) petition

for leave to appeal when a BIPA claim “accrues” in In Re: White Castle System, Inc., No. 20-8029,

attached as Exhibit B. The issue is whether a violation occurs and plaintiff’s BIPA claim accrues

only when defendant first collects or discloses his biometric identifier or information without

complying with Section 15(b) and (d), or whether a violation occurs with each collection or

disclosure, until defendant complies with the respective subsection’s requirements. The Seventh

Circuit further ruled that a stay of the district court case was “warranted” while this interlocutory

appeal is pending. (Exhibit B, p. 1.)

       The very next day, November 10, 2020, plaintiffs’ counsel supplemented Plaintiff’s

Motion to Stay Proceedings in Cannon v. FIC America Corp. with the Seventh Circuit’s ruling in

White Castle. In addition to the pending interlocutory appeals identified below, plaintiffs’ counsel

relies on the interlocutory appeal in White Castle to support staying the Cannon case in its entirety.

       7.      In Tims v. Black Horse Carriers, Inc., No. 1-28-0563 (IL App. April 23, 2020), the

First District Appellate Court allowed an interlocutory appeal on whether a one-year or five-year

statute of limitations applies. In Marion v. Ring Container Technologies, LLC, No. 3-20-0184 (IL

App. July 21, 2020), the Third District allowed an interlocutory appeal on the applicable one, two



1
 Since filing Plaintiff’s Motion to Stay Proceedings in Cannon, plaintiffs’ counsel contacted Topgolf on
November 2, 2020 – but not about revisiting its opposition to Topgolf’s requested stay but to attempt to
schedule mediation.


                                                   3
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 4 of 12 PageID #:772




or five-year statute of limitations and whether BIPA statutory claims are preempted by the

exclusive remedy provisions of the Illinois Workers’ Compensation Act (“IWCA”). The Second

District is currently briefing a Supreme Court Rule 308 Application for Interlocutory Appeal on

the one-year statute of limitations in Smith v. Top Die Casting Co., No. 2-20-0549. See Tims,

Marion and Smith orders, attached as Exhibit C.

        8.      Topgolf cannot overstate the impact of rulings on when BIPA claims “accrue” and

the applicable statute of limitations will have on this case, the scope of discovery, expert witnesses,

and the length of any trial. One outcome leads to judgment in Topgolf’s favor. Another outcome

materially alters the scope and expense of discovery, results in significant attorneys’ fees and raises

the specter of millions in statutory damages.

        9.      A stay is further appropriate pending the decision of the Illinois Supreme Court on

defendant’s petition for leave to appeal in McDonald v. Symphony Bronzeville Park, LLC. See

10/30/20 Petition for Leave to Appeal under Illinois Supreme Court Rule 315, attached as Exhibit

D. The First District Appellate Court’s decision in McDonald is not a good indicator of how the

Illinois Supreme Court would rule on the preemption issue because it fails to apply any text-based

analysis of the statute. Instead, the appellate court’s decision hinges entirely upon its interpretation

of another supreme court decision, Folta v. Ferro Engineering, 2015 IL 118070, and what that

court meant when it described an injury “not otherwise compensable under the Act” as an

exception to the IWCA’s preemption provisions. Indeed, Folta held that it would be a “radical

departure” from the statutory text to interpret the phrase “any injury” as limited to only “certain”

types of injury. Folta at ¶41.

        The McDonald petition for leave to appeal notes that the appellate court’s ruling conflicts

with the Illinois Supreme Court’s holding that a statutory violation of BIPA in itself yields a “real




                                                   4
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 5 of 12 PageID #:773




and significant injury.” Rosenbach v. Six Flags Entm’t. Corp., 2019 IL 123186 at ¶34. It also

creates a conflict with the Second District, which held that damages claims based on employee

privacy injuries – like being spied upon in a workplace bathroom, Benitez v. KFC Nat. Mgmt. Co.,

305 Ill.App.3d 1027, 1029-31 (2d Dist. 1999), and having sensitive medical information disclosed,

Goins v. Mercy Ctr. for Health Care Servs., 281 Ill.App.3d 480, 487-88 (2d Dist. 1996), do fall

within the IWCA’s exclusive remedy provisions.

       10.     Given the high probability that the Illinois Supreme Court will allow the petition

for leave to appeal in McDonald, Topgolf will be prejudiced if it must incur attorneys’ fees to

conduct discovery at a time when it has been profoundly affected by the pandemic and many of

the very same arguments Topgolf raised in its Motion to Dismiss are now pending before multiple

Illinois reviewing courts. Depending on how these interlocutory appeals are resolved, this case

could be dismissed in whole or in part.

       11.     There is also a motion pending before the DuPage County Circuit Court in Cannon

v. FIC America Corp. to certify an interlocutory appeal on whether BIPA is unconstitutional

special legislation and when a BIPA claim accrues. Plaintiffs’ counsel is currently attempting to

stay the case to prevent a ruling on the interlocutory appeal. If that appeal is accepted, the Second

District Appellate Court could hold that BIPA is unconstitutional special legislation, which would

also end this case.

                                     LAW AND ANALYSIS

       12.     A stay of this case is appropriate to avoid undue burden and expense. Should this

case proceed, the parties will incur significant attorneys’ fees and costs that may be rendered

unnecessary by rulings on the pending interlocutory appeals.

       13.     A district court has inherent power to stay proceedings which is “incidental to the




                                                 5
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 6 of 12 PageID #:774




power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S.

248, 255 (1936); see also Munson v. Butler, 776 Fed. Appx. 339, 342 (7th Cir. 2019) (“It is true

that a district court has inherent power to exercise its discretion to stay proceedings to avoid

unnecessary litigation of the same issues”).

        14.     Staying proceedings may be appropriate where a litigant in another case may settle

the rule of law that applies in the stayed lawsuit. Landis, 299 U.S. at 255. That is the exact situation

presented here. Freed v. Friedman, 215 F. Supp. 3d 642, 658-659 (N.D. Ill. 2016) (explaining that

a district court has “inherent authority” to stay a federal proceeding pending a state court matter or

simply for judicial efficiency). A stay is also appropriate here because pending interlocutory

appeals will control previously unsettled areas of Illinois law. Nationwide Agribusiness Ins. Co. v.

Dugan, 810 F.3d 446, 450 (7th Cir. 2015) (“Where the Illinois Supreme Court has not ruled on an

issue, decisions of the Illinois Appellate Courts control, unless there are persuasive indications that

the Illinois Supreme Court would decide the issue differently”).

        15.     Other district courts and circuit courts have granted motions to stay (or continued

existing stays) pending rulings in interlocutory appeals in Tims and Marion, or while waiting to

see if the Illinois Supreme Court grants the petition for leave to appeal in McDonald.2 See Vaughan

v. Biomat USA, Inc., 20-cv-4241, 2020 WL 6262359 (N.D. Ill. Oct. 23, 2020) (granting stay

because the “Illinois Appellate Court’s decision in Tims would likely be binding here”) (Aspen,

J.); Bell v. SDH Services West, LLC, 20-cv-3181, ECF No. 22 (N.D. Ill. Aug. 27, 2020) (granting



2
 In the Joint Initial Status Report, dated October 9, 2020, defendants stated they would renew their Motion
to Stay the following week. (ECF No. 60.) After the Court issued its October 12, 2020, Order (ECF No.
61), Topgolf decided to withhold filing the motion to ascertain if the Seventh Circuit would allow the White
Castle appeal on when BIPA claims accrue and to ascertain whether other courts would favorably entertain
motions to stay based on the appellate activity occurring throughout Illinois.


                                                     6
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 7 of 12 PageID #:775




stay in part based on the pending appeal in Tims) (Ellis, J.); Treadwell v. Power Solutions Int’l,

Inc., 18-cv-8212, ECF No. 120 (N.D. Ill. April 1, 2020) (granting stay because “the time and

expense the parties will expend in litigating his claims – effort that could prove unnecessary in

light of the McDonald ruling” far outweigh plaintiff’s speculation that a stay “could amount to an

‘indefinite delay’ that could potentially cause continuing injury to [plaintiff] and other putative

class members”; stay extended by 10/13/20 joint motion) (Alonso, J.); Ambrose v. LCS Community

Employment LLC, 2019 CH 9912 (Cir. Ct. Cook Cty. Nov. 2, 2020) (“This case is stayed in its

entirety pending (i) the decision of the Illinois Supreme Court on the petition for leave to appeal

in McDonald v. Symphony Bronzeville, and (ii) the decision of the First District Appellate Court

in the pending Tims v. Blackhorse appeal”) (Loftus, J.); Young v. Bria Health Services, LLC, 19 L

499 (Cir. Ct. St. Clair Cty. Oct. 29, 2020) (case stayed pending decisions on pending interlocutory

appeals in Tims and Marion and the Illinois Supreme Court’s ruling on defendant’s petition for

leave to appeal in McDonald); (Rudolf, J.); Sanchez v. Elite Labor, 2018 CH 02651 (Cir. Ct. Cook

Cty. Oct. 14, 2020) (“This matter continues to be stayed pending resolution of McDonald v.

Symphony Bronzeville Park LLC … and Tims v. Black Horse Carriers, Inc.”) (Cohen, J.); Tims v.

Black Horse Carriers, Inc., 2019 CH 03522 (Cir. Ct. Cook Cty. Jan. 28, 2020 & Oct. 20, 2020)

(“discovery is stayed until further order of court” and “[t]he stay of this matter is continued until

further order of the court”) (Atkins, J.); Townsend v. The Estates of Hyde Park, LLC, 2019 CH

11849 (Cir. Ct. Cook Cty. Oct. 20, 2020) (“This matter is set for hearing on Plaintiff’s Motion to

Lift Stay on February 23, 2021” (Reilly, J.); Owens v. Wendy’s Int’l, LLC, 2018 CH 11423 (Cir.

Ct. Cook Cty. Oct. 7, 2020) (“Wendy’s Motion to Stay Discovery based on pending interlocutory

appeals is granted”) (Loftus, J.); Solomon v. Schmolz + Bickenbach USA, Inc., 2019 CH 13361

(Cir. Ct. Cook Cty. Oct. 7, 2020) (granting defendant’s supplemental motion to stay during




                                                 7
    Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 8 of 12 PageID #:776




pendency of Tims and potential Illinois Supreme Court decision in McDonald) (Cohen, J.); Gory

v. Glencrest Healthcare, 2019 CH 04326 (Cir. Ct. Cook Cty. Oct. 2, 2020) (“The stay of this case

continues pending the petition to appeal to the Illinois Supreme Court in the case McDonald v.

Symphony”) (Loftus, J.); Measaw v. Heritage Operations Group, LLC, 2019 CH 08321 (Cir. Ct.

Cook Cty. Oct. 2, 2020) (“Plaintiff’s Motion to Lift Stay is denied”) (Loftus, J.); Cline v. Marion

Rehabilitation Center, 2020 L 52 (Cir. Ct. Williamson Cty. Aug. 14, 2020) (“This matter is stayed

pending decisions by the Appellate Court for the First Judicial District on the certified questions

it accepted for review in McDonald v. Symphony Bronzeville Park, LLC and Tims v. Black Horse

Carriers, Inc.”) (Goffinet, J.); Young v. Tri City Foods, Inc., 2018 CH 13114 (Cir. Ct. Cook Cty.

Oct. 7, 2020) (“TCF’s Motion to Stay Discovery based on pending interlocutory appeals is

granted”) (Loftus, J.); Rondinella v. Palos Hills Healthcare, LLC, 2020 CH 3357 (Cir. Ct. Cook

Cty. July 17, 2020) (granting defendant’s motion to stay proceedings pending decisions in

McDonald and Tims) (Valderrama, J.); Marion v. Ring Container Technologies, LLC, 2019 L 89

(Cir. Ct. Kankakee Cty. Apr. 20, 2020) (“all proceedings in this case are stayed pending disposition

of Defendant’s motion for leave to appeal”) (Albrecht, J.), attached as Exhibit E.

             THE UNDUE PREJUDICE TO TOPGOLF IF THIS CASE IS
              NOT STAYED IS COMPOUNDED BY THE PANDEMIC’S
          SEVERE IMPACT ON TOPGOLF’S WORKFORCE AND REVENUE

       16.     The COVID-19 pandemic has severely impacted Topgolf’s workforce and revenue.

A stay pending the outcome of potentially dispositive appellate review by the state courts would

permit Topgolf to dedicate its limited resources to the operation of its business, instead of to pay

litigation costs that may prove to be unnecessary. Apart from the financial hardship the litigation

imposes, Topgolf lacks the human capital to simultaneously run its business and engage in class

action litigation and discovery.




                                                 8
       Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 9 of 12 PageID #:777




          17.   The COVID-19 pandemic caused Topgolf to close 60 of its 63 U.S. locations on or

before March 18, 2020. At the time of the closures, Topgolf furloughed all hourly venue associates

and non-salaried managers. Weeks later, Topgolf also furloughed venue salaried managers, except

as needed to monitor its locations. In total, Topgolf furloughed or terminated 95% of its workforce

in response to the COVID-19 pandemic. See Declaration of Ryan Buol at ¶¶2-5, attached as Exhibit

F.

          18.   Topgolf also furloughed many employees in its corporate office. In April, Topgolf

furloughed almost all of its Human Resources Department. Prior to the COVID-19 pandemic,

Topgolf had a Human Resources Department of 37 employees. In response to the COVID-19

pandemic, Topgolf maintained between five and seven full-time human resources employees.

Additionally, Topgolf placed a few more human resources employees in a fluctuating furlough of

two weeks on, two weeks off. This handful of employees was responsible for managing the human

resources functions of the entire corporation amidst, first, a ramp down that included furloughing

the majority of Topgolf’s workforce and, second, a reduction in force. (Id. ¶¶6-8.)

          19.   Topgolf has gradually reopened its venues at limited capacity. Topgolf re-opened

its Naperville and Schaumburg venues on June 15, 2020, with limited staff and hours. Topgolf

only re-opened its Miami Gardens and Doral, Florida venues on a limited basis on September 7,

2020. To date, Topgolf has not opened its Kirkland, Washington venue, which remains closed. (Id.

¶9.)

          20.   Recent surges in COVID-19 cases in Illinois have resulted in updated executive

orders that further restrict operations and attendance at Topgolf’s Schaumburg and Naperville

locations. The Naperville and Schaumburg venues cannot allow indoor seating, must close down

bar tops, must close their venues 1-3 hours earlier than the normal schedule, and events are limited




                                                 9
   Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 10 of 12 PageID #:778




to the lesser of 25 people or 25% overall room capacity pursuant to Executive Order 2020-64. (Id.

¶11.)

        21.    Due to spikes in COVID-19 cases, Topgolf has been forced to re-close its El Paso,

Texas venue to at least December 1, 2020, due to Order No. 14, which requires the closure of non-

essential businesses. Government mandates have required Topgolf to close all United Kingdom

venues from November 5, 2020, to at least December 4, 2020, due to surges in COVID-19 cases.

(Id. ¶12.)

        22.    Topgolf’s corporate events business has dramatically declined since the onset of

COVID-19. Topgolf expects to miss its 2020 financial projection by a significant margin.

Topgolf’s revenues are currently 15 to 20% below the prior year’s levels, which places tremendous

pressure on the financial resources of the company. (Id. ¶13.)

        23.    This unforeseen, sudden loss of revenue has placed the company in a difficult

financial position, ill-equipped to engage in time-consuming and costly class litigation. Topgolf’s

single-minded focus is on attempting to keep the business open and running during the pandemic.

It does not have the financial resources or workforce necessary to devote to a class action’s e-

discovery, discovery and depositions – while it continues to navigate the COVID-19 pandemic

and loss of business. (Id. ¶14.)

        24.    This Court has the inherent power and discretion to stay this case to avoid undue

burden and unnecessary expense. Given the damage already inflicted on Topgolf by the pandemic,

Topgolf would be unduly prejudiced absent a stay, forced to continue to defend claims and engage

in discovery on claims that may be completely time-barred, preempted, or significantly reduced in

scope and value. In contrast, plaintiffs will suffer no prejudice as their Mandatory Initial Discovery

Responses seek no actual damages - only statutory damages under BIPA. Indeed, plaintiffs should




                                                 10
   Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 11 of 12 PageID #:779




share an interest in conserving time and resources by not engaging in discovery but focusing on

potentially dispositive questions of law.

        25.     A stay would also allow Topgolf to commit the resources it might otherwise spend

on discovery to pursue a settlement strategy depending on how the pending interlocutory appeals

affect the scope and value of these cases.

        WHEREFORE, defendants Top Golf USA Inc., TopGolf USA Salt Creek, LLC and

TopGolf USA Naperville, LLC respectfully request this Court to grant their renewed Motion to

Stay the case in its entirety.

 DATED: November 12, 2020                             Respectfully submitted,


                                                 By: /s/ Anne E. Larson
                                                     One of the Attorneys for Defendants

 Anne E. Larson
 Michael V. Furlong
 Ogletree, Deakins, Nash,
   Smoak & Stewart, P.C.
 155 N. Wacker Drive, Suite 4300
 Chicago, IL 60606
 312.558.1220
 anne.larson@ogletree.com
 michael.furlong@ogletree.com




                                               11
   Case: 1:19-cv-06700 Document #: 63 Filed: 11/13/20 Page 12 of 12 PageID #:780




                               CERTIFICATE OF SERVICE

      The undersigned attorney certifies that on November 13, 2020, she caused the foregoing
Defendants’ Motion to Stay (Renewed) to be filed electronically with the Clerk of Court using the
ECF system, which sent notification of such filing to:

                                     Douglas M. Werman
                                     Maureen A. Salas
                                     Zachary C. Flowerree
                                     Werman Salas, P.C.
                                     77 West Washington, Suite 1402
                                     Chicago, Illinois 60602
                                     dwerman@flsalaw.com
                                     msalas@flsalaw.com
                                     zflowerree@flsalaw.com
                                     David Fish
                                     John Kunze
                                     Kimberly Hilton
                                     Mara Baltabols
                                     The Fish Law Firm, P.C.
                                     200 East Fifth Avenue, Suite 123
                                     Naperville, Illinois 60563
                                     dfish@fishlawfirm.com
                                     kunze@fishlawfirm.com
                                     khilton@fishlawfirm.com
                                     mara@fishlawfirm.com

                                     Attorneys for Plaintiffs


                                                  /s/Anne E. Larson
                                                  One of the Attorneys for Defendants




                                                                                        44460324.3
